Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                           Feb 05 2014, 6:25 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                   GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   MICHELLE BUMGARNER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

STEVEN WINTERS,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1307-CR-630
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Kimberly J. Brown, Judge
                       The Honorable Deborah J. Shook, Commissioner
                             Cause No. 49F07-1305-CM-29587



                                        February 5, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
                                        CASE SUMMARY

       On May 5, 2013, Appellant-Defendant Steven Winters was involved in a physical

altercation with Jacob Lewis. During this altercation, Winters hit Lewis in the face.

Appellee-Plaintiff the State of Indiana subsequently charged Winters with Class A

misdemeanor battery. Following a bench trial, Winters was convicted of the lesser-included

offense of Class B misdemeanor battery. Winters appeals his conviction, claiming that the

evidence is insufficient to sustain his conviction. Concluding that the evidence is sufficient

to sustain Winters’s conviction, we affirm.

                          FACTS AND PROCEDURAL HISTORY

       On May 5, 2013, Winters, an inmate at the Duvall Residential Center in Marion

County became involved in an altercation with Lewis, another inmate.               During the

altercation, Winters hit Lewis in the face. Shortly after the altercation, correctional officer

Paul Wells encountered Lewis. Lewis appeared frightened and upset. Lewis also had

swelling and red marks on his face. Wells reported the incident to Police Officer Greg

Moore. Upon arriving at the Duvall Residential Center, Officer Moore observed that Lewis

had swelling and red marks on his face. Officer Moore spoke with Winters, who, after being

read his Miranda1 rights, admitted that he had hit Lewis in the face.

       The State subsequently charged Winters with one count of Class A misdemeanor

battery. The trial court conducted a bench trial on July 11, 2013. At the conclusion of trial,

the trial court found Winters guilty of the lesser included offense of Class B misdemeanor


       1
           See Miranda v. Arizona, 384 U.S. 436 (1966).
                                                   2
battery. The trial court sentenced Winters to 180 days in the Marion County Jail. The trial

court gave Winters credit for time served and suspended the remainder of the sentence. This

appeal follows.

                             DISCUSSION AND DECISION

       Winters contends that the evidence is insufficient to sustain his conviction for Class B

misdemeanor battery.

       When reviewing the sufficiency of the evidence to support a conviction,
       appellate courts must consider only the probative evidence and reasonable
       inferences supporting the verdict. It is the fact-finder’s role, not that of
       appellate courts, to assess witness credibility and weigh the evidence to
       determine whether it is sufficient to support a conviction. To preserve this
       structure, when appellate courts are confronted with conflicting evidence, they
       must consider it most favorably to the trial court’s ruling. Appellate courts
       affirm the conviction unless no reasonable fact-finder could find the elements
       of the crime proven beyond a reasonable doubt. It is therefore not necessary
       that the evidence overcome every reasonable hypothesis of innocence. The
       evidence is sufficient if an inference may reasonably be drawn from it to
       support the verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). “In essence, we assess only whether the verdict could be reached based on

reasonable inferences that may be drawn from the evidence presented.” Baker v. State, 968

N.E.2d 227, 229 (Ind. 2012) (emphasis in original). Upon review, appellate courts do not

reweigh the evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d

433, 435 (Ind. 2002).

       Indiana Code section 35-42-2-1(b) provides that “a person who knowingly or

intentionally: (1) touches another person in a rude, insolent, or angry manner … commits


                                              3
battery, a Class B misdemeanor. “A person engages in conduct ‘knowingly’ if, when he

engages in the conduct, he is aware of a high probability that he is doing so.” Ind. Code §

35-41-2-2(b). “A person engages in conduct ‘intentionally’ if, when he engages in the

conduct, it is his conscious objective to do so.” Ind. Code § 35-41-2-2(a).

       The record demonstrates that Winters told Officer Moore that there was “a little

altercation between him and [Lewis] … and he … hit [Lewis].” Tr. p. 29. In challenging his

conviction, Winters claims that the evidence is insufficient to sustain his conviction because,

under the corpus delicti rule, a crime may not be proven based solely on a defendant’s

confession.

       In Indiana, a crime may not be proven based solely on a confession, Sweeney v.
       State, 704 N.E.2d 86, 111 (Ind. 1998), and admission of a confession requires
       some independent evidence of the crime including evidence of the specific
       kind of injury and evidence that the injury was caused by criminal conduct.
       Stevens v. State, 691 N.E.2d 412, 424-25 (Ind. 1997). However, this evidence
       need not prove that a crime was committed beyond a reasonable doubt, but
       merely “provide an inference that a crime was committed.” Id. at 425 (citing
       Johnson v. State, 653 N.E.2d 478, 480 (Ind. 1995)). Finally, this inference of a
       crime may be established by circumstantial evidence. See Sweeney, 704
       N.E.2d at 112.

Workman v. State, 716 N.E.2d 445, 447-48 (Ind. 1999).

       In the instant matter, Winters’s conviction is supported by both his confession and

other circumstantial evidence of the alleged battery. In addition to Officer Moore’s

testimony that Winters admitted that he hit Lewis in the face, both Officer Moore and Wells

testified that they observed that Lewis’s face was red and swollen shortly after the battery

was alleged to have occurred. The red and swollen marks on Lewis’s face are sufficient to


                                              4
create an inference that Lewis was the victim of a battery, i.e., that he had been struck in the

face. This inference coupled with Winters’s admission that he hit Lewis in the face is

sufficient to sustain Winters’s conviction. See Workman, 716 N.E.2d at 447-48 (providing

that the additional evidence need not prove that a crime was committed beyond a reasonable

doubt, but merely support an inference that a crime was committed). Accordingly, we affirm

the judgment of the trial court.

       The judgment of the trial court is affirmed.

MATHIAS, J., and PYLE, J., concur.




                                               5